Filed 2/24/21 P. v. Spencer CA2/4
         NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.
     IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                SECOND APPELLATE DISTRICT
                       DIVISION FOUR



THE PEOPLE,                                                  B303614

         Plaintiff and Respondent,                           (Los Angeles County
                                                             Super. Ct. Nos.YA100269,
         v.                                                  YA100614)

DONALD RAY SPENCER,

         Defendant and Appellant.


     APPEAL from a judgment of the Superior Court of
Los Angeles County, Hector M. Guzman, Judge. Affirmed.
     Stephanie L. Gunther, under appointment by the Court of
Appeal, for Defendant and Appellant.
     No appearance for Plaintiff and Respondent.
                         INTRODUCTION
       Appellant Donald Spencer pled guilty to possession of a
firearm by a felon and grand theft. Because he did not receive a
certificate of probable cause, his appeal is limited to matters
occurring after entry of his plea which do not affect the validity of
the plea. (Cal. Rules of Court, rule 8.304(b)(4).) Appellant’s
counsel filed an opening brief that raised no issues and requested
independent review of the record pursuant to People v. Wende
(1979) 25 Cal.3d 436 (Wende). We have conducted an
independent examination of the entire record and conclude no
arguable issues exist. We therefore affirm.
       FACTUAL AND PROCEDURAL BACKGROUND
       The Los Angeles County District Attorney charged
appellant by information on August 28, 2019 in case number
YA100269 with felony possession of a firearm by a felon (Pen.
Code, § 29800, subd. (a)(1); count one),1 felony unlawful
possession of ammunition (§ 30305, subd. (a)(1); count two), and
grand theft (§ 487, subd. (a); count three). Appellant was charged
in a separate information on September 12, 2019 in case number
YA100614 with second degree commercial burglary (Pen. Code,
§ 459; count one), and grand theft (§ 487, subd. (a); count two). In
both cases, the information further alleged that appellant
suffered a prior strike conviction (§§ 667, subd. (d), 1170.12, subd.
(b)), and served three prior prison terms (§ 667.5, subd. (b)).
       At the preliminary hearing on case number YA100269, the
prosecution presented evidence that on May 8, 2019 appellant
stole $554 worth of tequila from a “Bevmo” store. On May 21,


      1Allfurther statutory references are to the Penal Code
unless otherwise indicated.




                                 2
2019, appellant stole $834.35 worth of cognac from the same
store. Police arrested appellant at his parole office, searched his
vehicle, and found a loaded firearm in the glove box. At the
preliminary hearing on case number YA100614, the prosecution
presented evidence that on July 25, 2019, appellant stole over
$950 worth of alcohol from a Bristol Farms market.
      On October 31, 2019, appellant agreed to a plea bargain on
both cases. On case number YA100269, he pled no contest to
count one, possession of a firearm by a felon. On case number
YA100614, he pled no contest to count two, grant theft exceeding
$950. He also admitted a prior strike. The trial court accepted
appellant’s plea and dismissed the remaining counts. Pursuant
to the parties’ negotiated disposition, the court sentenced
appellant to four years in state prison, consisting of the low term
of 16 months on the firearm offense, doubled due to the prior
strike conviction, plus a consecutive term of one-third the
midterm of eight months, doubled, for the theft offense.
Appellant timely appealed.
      Appellant also filed a request for certificate of probable
cause, stating that the trial court should have the opportunity to
consider striking the sentence enhancements. The court denied
the request.
      On appeal, appellant’s appointed counsel filed a brief
requesting that we independently review the record for error.
(Wende, supra, 25 Cal.3d at p. 441.) We directed counsel to send
the record and a copy of the brief to appellant, and notified
appellant of his right to respond within 30 days. We have
received no response.




                                 3
                          DISCUSSION
       We have examined the entire record, and are satisfied no
arguable issues exist in the appeal before us and that appellant
has received effective appellate review of the judgment entered
against him. (Smith v. Robbins (2000) 528 U.S. 259, 278; People
v. Kelly (2006) 40 Cal.4th 106, 110; Wende, supra, 25 Cal.3d at p.
443.)
                          DISPOSITION
       The judgment is affirmed.
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS



                           COLLINS, J.

We concur:



MANELLA, P. J.



CURREY, J.




                                4